DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			   Continued Examination Under 37 CFR 1.114
2.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-25-21 has been entered.

     Response to Arguments
3.       Applicant's request in the applicant’s arguments filed 2/16/2021 to halt the non-statutory obviousness-type double patent rejection of claims 1-19 in abeyance have been noted and the double patent rejection is pending.

          Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
  


Double Patenting

4.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.aov/patents/process/file/efs/guidance/eTD-info-l.isp.

5. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10045094. Although the claims at issue are not identical, they are not patentably distinct from each other because .

       Claim Rejections - 35 USC §103
6.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claims 1, 2, 7, 8,13,14,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0012956) in view of SONG et al. (US 2010/0017839), and in view of Gupta et al., US 2014/0372570.

           Regarding claim 1, Kim disclose a receiving device (see fig.14) including: circuitry configured to: 
          receive a metafile from a first file delivery session, the metafile describing a second file delivery session (see paragraph, 0051-0052, 0086, 0110... the media content receiving device 100 receives information on at least one mpd metadata file in operation s101), the metafile including a reception mode for receiving devices to receive a file from the second file delivery session that is different from the first file delivery session (see paragraphs 0086, 0111-0113, 0169... the media content receiving device 100 receives Session Description Protocol (SDP) Information including information on 

        Kim does not disclose metafile describing a single media type and the second file delivery session carrying only one stream of the single media type and the file being delivered unidirectionally.
         In analogous art, SONG disclose metafile describing single media type and the second file delivery session carrying only one stream of the single media type (see paragraphs 0086, 0112-0113, 0137-0138... the NST can provide encoding
information (for example, media/codec type) required to perform rendering of content/files that are transmitted through each FLUTE session and when the FLUTE session type field value is 000, this indicates that the corresponding FLUTE session is a FLUTE file delivery session that transmits a content/file for the actual nrt service. (The file provides the specific media decoding parameters of the specific content type that are transmitted through each of the FLUTE sessions and each FLUTE session carries one media type data including session description attribute indicating the specific content type of the specific media data carried in each session.) and the file being 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of metafile describing a single media type and a session carrying only one stream of the single media type and file being delivered unidirectionally in order to provide a broadcast signal reception method and a reception system in which an IP-based non-real-time service access method is signaled in order to receive an IP-based non-real-time service in an MPEG-2-hased broadcast system (see SONG paragraph 0008).
        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received.
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. (See Gupta, [0038], [0041]-[0050], [0063]-[0065], [0096], and [0099] which discloses of receiving the diary file which consists of providing at least session identifiers, transport schedules, and IP addresses which is a reception mode since it indicates to the receiving device which sessions and packets to receive and what session identifier to join in order to receive and playback the desired packets/stream of a particular session. 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Song to have incorporated the teachings of Gupta for the mere benefit of allowing the user device to know how/where to retrieve the desired content.

        Regarding claim 2, the combination teaches the limitation of claim 1.
        The combination further discloses wherein the reception mode is a first mode, and the circuitry is further configured to receive the only one stream by receiving all packets of the second file delivery session including the only one stream (see Kim, paragraphs 0071-0072, 0171-0172... The media content receiving device 100 may receive the content of the internet location that at least one url char field indicates as "download and 

        Regarding claim 7, Kim discloses a receiving method (see fig.7 paragraph 0089... a method of the media content receiving device 100 to receive information on MPD metadata in an IPTV environment) Comprising:
       receiving, by circuitry of a receiving device, a metafile from a first file delivery session, the metafile describing a second file delivery session (see paragraph, 0051-0052, 0086, 0110), the metafile including a reception mode for receiving devices to receive a file from the second file delivery session that is different from the first file delivery session (see paragraphs 0086, 0111-0113, 0169), and after receiving the metafile, receiving packets of the second tile delivery session over multicast (see paragraphs 0071-0072, 0086) according to the reception mode, the second file delivery session, and media information in the metafile (see paragraphs 0113, 0137-0138).

       Kim does not disclose metafile describing a single media type and the second file delivery session carrying only one stream of the single media type and the file being delivered unidirectionally.

        In analogous art, SONG disclose metafile describing a single media type and the second file delivery session carrying only one stream of the single media type (see paragraphs 0086, 0112-0113, 0137-0138.,,the nst can provide encoding 

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of metafile describing a single media type and a session carrying only one stream of the single media type and unidirectional file delivering in order to provide a broadcast signal reception method and a reception system in which an IP-based non-real-time service access method is signaled in order to receive an IP-based non-real-time service in an MPEG-2-based broadcast system (see SONG paragraph 0008).

        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, 
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. (See Gupta, [0038], [0041]-[0050], [0063]-[0065], [0096], and [0099] which discloses of receiving the diary file which consists of providing at least session identifiers, transport schedules, and IP addresses which is a reception mode since it indicates to the receiving device which sessions and packets to receive and what session identifier to join in order to receive and playback the desired packets/stream of a particular session. In other words, when receiving the diary file, the receiver device receives information of a reception mode telling/indicating to the receiver device of which packets to receive for a desired stream of content and where/how to join that session in order to play back the content that the user wishes to view. If the user desires to watch a sporting event, the reception mode which indicates to the user which session/packets to receive for the sporting event when providing at least the session identifier which tells/indicates to the user device to join that session identifier in order to play back the packets of that session. The device selectively receives the content/packets of interest by joining the desired session based on the reception mode information of at least session identifiers and IP addresses which state how the content is to be retrieved. The Examiner suggests further clarifying what the reception mode consists of and how specifically the indicating is performed). 


        Regarding claim 8, see the analysis of claim 2.

        Regarding claim 13, Kim discloses a non-transitory computer readable medium storing a program thereon that, when executed by a computer, causes the computer to perform (see paragraph 0213...method also can be embodied as computer readable codes on a computer readable recording medium having a program recorded) a method, the method comprising:
        receiving a metafile from a first file delivery session, the metafile describing a second file delivery session (see paragraph, 0051-0052, 0086, 0110) and, the metafile including a reception mode for receiving devices to receive a file from the second file delivery session that is different from the first file delivery session (see paragraphs 0086, 0111-0113, 0169), and after receiving the metafile, receiving packets of the second file delivery session over multicast (see paragraphs 0071-0072, 0086) according to the reception mode, the second file delivery session, and media information in the metafile (see paragraphs 0113, 0137-0138).



       In analogous art, SONG discloses a metafile describing single media type and the second file delivery session carrying only one stream of the single media type (see paragraphs 0086, 0112-0113, 0137-0138… the nst can provide encoding information (for example, media/codec type) required to perform rendering of content/files that are transmitted through each FLUTE session and when the FLUTE session type field value is 000, this indicates that the corresponding FLUTE session is a FLUTE file delivery session that transmits a content/file for the actual NRT service. The file provides the specific media decoding parameters of the specific content type that are transmitted through each of the FLUTE sessions and each FLUTE session carries one media type data including session description attribute indicating the specific content type of the specific media data carried in each session.) and the file being delivered unidirectionally (see paragraphs 0015, 0112-0113... the NST can provide container information required to perform rendering of content/files that are transmitted through each FLUTE session) .

       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of metafile describing a single media type and a session carrying only one stream of the single media type and file being delivered unidirectionallly in order to provide a broadcast signal reception method and a reception system in which an IP-based non-
        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received.
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. (See Gupta, [0038], [0041]-[0050], [0063]-[0065], [0096], and [0099] which discloses of receiving the diary file which consists of providing at least session identifiers, transport schedules, and IP addresses which is a reception mode since it indicates to the receiving device which sessions and packets to receive and what session identifier to join in order to receive and playback the desired packets/stream of a particular session. In other words, when receiving the diary file, the receiver device receives information of a reception mode telling/indicating to the receiver device of which packets to receive for a desired stream of content and where/how to join that session in order to play back the content that the user wishes to view. If the user desires to watch a sporting event, the reception mode which indicates to the user which session/packets to receive for the sporting event when providing at least the session identifier which tells/indicates to the user device to join that session identifier in order to play back the packets of that session. The device selectively receives the content/packets of interest by joining the 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Song to have incorporated the teachings of Gupta for the mere benefit of allowing the user device to know how/where to receive the desired content.

       Regarding claim 14, Kim discloses a content supply device that delivers content (see figs. 1 and 15 and paragraphs 0014-0016...The dash segment delivery function server 80 transmits media segment to the receiver in response to a request of the receiver), the content supply device comprising:

       circuitry configured to: generate a fragment stream based on source data of the content (see fig. 15 paragraphs 0012, 0052, 0205... the dash media presentation
preparation server 60 generates media presentation description (MPD) metadata and stores it on a disk and the DASH media content preparation unit 305 prepares an adaption set and a content location information file);
       generate a stream from the generated fragment stream (see paragraphs 0015,
0056, 0208... the DASH segment delivery function server 80 transmits a media segment to the DASH client device 100 through an HPPT response. The media segment may include an MPEG-2 TS media segment and an MP4 media segment);

the DASH media presentation preparation server 60 creates a plurality of MPD metadata files for each of a plurality of DASH spec versions ) , the metafile including a reception mode for receiving devices to receive the file delivery session that carries only one stream of the single media type (see paragraphs 0088, 0111-0113,
0169... the media content receiving device 100 receives Session Description Protocol (SDP) Information including information on MPD metadata in operation S515 and TABLE 18 Value Meaning 0x00 Download and Play mode 0x01 HTTP Progressive mode 0x02 Adaptive Streaming mode); prior to delivery of the only one stream, deliver the metafile via another file delivery session that is different from the file delivery session (see paragraphs 0086, 0111-0113, 0169. .. the media content
receiving device 100 receives Session Description Protocol (SDP) Information including information on MPD metadata in operation S515 and TABLE 18 Value Meaning 0x00 Download and Play mode 0x01 HTTP Progressive mode 0x02 Adaptive streaming mode), the metafile being received by a receiving device that receives packets of the file delivery session according to the reception mode, the file delivery session, and media information in the metafile (see paragraphs 0062, 0086, 0114-0116... a multicast method and a Real Time Streaming Protocol uniform resource locator (RTSPURL) element containing information for a unicast method); and
      after the metafile being received by the receiving device, delivering the only one stream, by a content supply device (see paragraphs 0012-0013, 0015-0016, 0029, 0051-0052, 0070-0072, 0086, 0208...The dash media content transmitting unit 330 

       Kim does not disclose delivery over unidirectional multicast and metafile describing a single media type and the second file delivery session carrying only one stream of the single media type.

        In analogous art, SONG disclose delivery over unidirectional multicast (see paragraphs 0071,0139-0141... the source specific multicast is used for this flute session ), and metafile describing single media type and the second file delivery session carrying only one stream of the single media type (see paragraphs 0086, 0112-0113,0137-0138,0143... the nst can provide encoding information (for example, media/codec type) required to perform rendering of content/files that are transmitted through each FLUTE session and when the FLUTE session type field value is 000, this indicates that the corresponding FLUTE session is a FLUTE file delivery session that transmits a content/file for the actual NRT service. The file provides the specific media decoding parameters of the specific content type that are transmitted through each of the FLUTE sessions and each FLUTE session carries one media type data including session description attribute indicating the specific content type of the specific media data carried in each session.).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of delivery over unidirectional multicast and metafile describing a single media type and a 

                The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received.
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. (See Gupta, [0038], [0041]-[0050], [0063]-[0065], [0096], and [0099] which discloses of receiving the diary file which consists of providing at least session identifiers, transport schedules, and IP addresses which is a reception mode since it indicates to the receiving device which sessions and packets to receive and what session identifier to join in order to receive and playback the desired packets/stream of a particular session. In other words, when receiving the diary file, the receiver device receives information of a reception mode telling/indicating to the receiver device of which packets to receive for a desired stream of content and where/how to join that session in order to play back the content that the user wishes to view. If the user desires to watch a sporting event, the reception mode which indicates to the user which session/packets to receive for the 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Song to have incorporated the teachings of Gupta for the mere benefit of allowing the user device to know how/where to receive the desired content.

       Regarding claim 18, Kim discloses a content supply method of a content supply device that delivers content (see figs. 1, 15 and paragraphs 0014-0016), the content supply method comprising:
       generating, by the content supply device, a fragment stream based on source data of the content (see fig. 15 paragraphs 0012, 0052, 0205);
       generating, by the content supply device, a stream from the generated fragment stream (see paragraphs 0015, 0056, 0208);
       creating, by the content supply device, a metafile, describing a file delivery session (see paragraphs 0052-0053), and the metafile including a reception mode for receiving devices to receive (see paragraphs 0086, 0111-0113, 0169);


       after the metafile being received by the receiving device, delivering the only one stream, by a content supply device (see paragraphs 0012-0013, 0015-0016, 0029, 0051-0052, 0070-0072, 0086, 0208...The dash media content transmitting unit 330 transmits a media segment in an adaptation set to the media content receiving device 100).

        Kim does not disclose delivery over unidirectional multicast and metafile describing a single media type and file delivery session carrying only one stream of the single media type.

        In analogous art, SONG disclose delivery over unidirectional multicast and metafile describing single media type and file delivery session carrying only one stream of the single media type (see paragraphs 0112-0113, 0137-0138... the nst can provide encoding information (for example, media/codec type) required to perform rendering of content/files that are transmitted through each FLUTE session and when the FLUTE session type field value is 000, this indicates that the corresponding FLUTE session is a FLUTE file delivery session that transmits a content/file for the actual NRT service. The 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of content delivery over unidirectional multicast and metafile describing a single media type and a session carrying only one stream of the single media type in order to provide a broadcast signal reception method and a reception system in which an IP-based non-real-time service access method is signaled in order to receive an IP-based non-real-time service in an MPEG-2-based broadcast system (see SONG paragraph 0008).
        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received.
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. (See Gupta, [0038], [0041]-[0050], [0063]-[0065], [0096], and [0099] which discloses of receiving the diary file which consists of providing at least session identifiers, transport schedules, and IP addresses which is a reception mode since it indicates to the receiving device which sessions and packets to receive and what session identifier to 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Song to have incorporated the teachings of Gupta for the mere benefit of allowing the user device to know how/where to receive the desired content.

        Regarding claim 19, Kim discloses a non-transitory computer readable medium storing a program thereon that, when executed by a computer, causes the computer to perform a method for delivering content (see paragraphs 0213-0214...method also can be embodied as computer readable codes on a computer readable recording

        generating a stream from the generated fragment stream (see paragraphs 0015, 0056, 0208);
        creating a metafile, describing a file delivery session (see paragraphs 0052-0053), and the metafile including a reception mode for receiving devices to receive (see paragraphs 0086, 0111-0113, 0169);
        delivering, prior to delivery of the only one stream, delivering the metafile via another file deliver session that is different from the file delivery session (see paragraphs 0086, 0111-0113, 0169), the metafile being received by a receiving device that receives packets of the file delivery session according to the reception mode (see paragraphs 0062, 0086, 0114-0116), the file delivery session, and media information in the metafile; and 
       after the metafile being received by the receiving device, delivering the only one stream, by a content supply device (see paragraphs 0012-0013, 0015-0016, 0029, 0051-0052, 0070-0072, 0086, 0208...The dash media content transmitting unit 330 transmits a media segment in an adaptation set to the media content receiving device 100).

        Kim does not disclose delivering content over unidirectional multicast metafile describing a single media type and file delivery session carrying only one stream of the single media type.



        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of delivering content over unidirectional multicast and metafile describing a single media type and a session carrying only one stream of the single media type in order to provide a broadcast signal reception method and a reception system in which an IP-based non-real-time service access method is signaled in order to receive an IP-based non-real-time service in an MPEG-2-based broadcast system (see SONG paragraph 0008).

        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, 
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. (See Gupta, [0038], [0041]-[0050], [0063]-[0065], [0096], and [0099] which discloses of receiving the diary file which consists of providing at least session identifiers, transport schedules, and IP addresses which is a reception mode since it indicates to the receiving device which sessions and packets to receive and what session identifier to join in order to receive and playback the desired packets/stream of a particular session. In other words, when receiving the diary file, the receiver device receives information of a reception mode telling/indicating to the receiver device of which packets to receive for a desired stream of content and where/how to join that session in order to play back the content that the user wishes to view. If the user desires to watch a sporting event, the reception mode which indicates to the user which session/packets to receive for the sporting event when providing at least the session identifier which tells/indicates to the user device to join that session identifier in order to play back the packets of that session. The device selectively receives the content/packets of interest by joining the desired session based on the reception mode information of at least session identifiers and IP addresses which state how the content is to be retrieved. The Examiner suggests further clarifying what the reception mode consists of and how specifically the indicating is performed). 
.

8.      Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0012956) in view of SONG et al. (US 2010/0017839), in view of Gupta et al., 2014/03725770, and further in view of Suh et al. (US 2010/0180007).

        Regarding claim 3, Kim in view of SONG, in view of Gupta discloses the limitation of claim 1.

        The combination further discloses wherein the reception mode is a second mode (see Kim, paragraphs 0071-0072, 0171-0172...The media content receiving device 100 may receive the content of the internet location that at least one url_char field indicates as "HTTP progressive mode"; Gupta, [0041]-[0045] and [0064]-[0065], multiple different session identifiers).

       Kirn in view of SONG in view of Gupta does not disclose the circuitry is further configured not to monitor an update of a packet of the only one stream.
      In analogous art, Suh disclose the circuitry is further configured not to monitor an update of a packet of the only one stream (see fig. 16 and paragraphs 0268-0269...if the 

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Gupta with the teaching of not monitoring an update of a packet of a stream in order to provide a method of processing a non-real time service for easily identifying update information of a corresponding content by including the update information of the content in the signaling information table and the broadcast receiver (see Suh, paragraph 0008).

        Regarding claim 4, Kim in view of SONG in view of Gupta discloses the limitation of claim 1.

        Kim further discloses wherein the reception mode is a third mode (see paragraphs 0071-0072, 0173-0175, 0185… "adaptive streaming mode"; Gupta, [0041]-[0045] and [0064]-[0065]) .

        Kim in view of SONG in view of Gupta does not disclose the circuitry is further configured to monitor an update of a packet of the only one stream.

        In analogous art, Suh disclose the circuitry is further configured to monitor an update of a packet of the only one stream (see fig. 16 and paragraphs 0268-0269 ...in


        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Gupta with the teaching of monitoring an update of a packet of a stream in order to provide a method of processing a non-real time service for easily identifying update information of a corresponding content by including the update information of the content in the signaling information table and the broadcast receiver (see Suh paragraph 0008).

        Regarding claim 9, see the analysis of claim 3.

       Regarding claim 10, see the analysis of claim 4.

9.   Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2015/0012956 in view of Song et al., US 2010/0017839, in view of Gupta, et al., US 2014/0372570, and further in view of Lohmar et al., US 2012/0297410.

         Regarding claim 5, Kim in view of SONG in view of Gupta discloses the limitation of claim 1.



         In analogous art, Lohmar discloses wherein the reception mode is a combination of two different modes and the circuitry is further configured to receive the only one stream by receiving all packets of the second file delivery session without monitoring an update of a packet of the only one stream (see paragraphs 0028-0029, 0084-0085...The broadcast indicator may indicate different delivery alternatives of the stream, e.g. the unicast delivery only, both the unicast delivery and the broadcast delivery, or the broadcast delivery only).

         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Gupta with the teaching of receiving a stream by receiving all packets of the file delivery session without monitoring an update of a packet of the only one stream in order to provide a method of streaming data in a mobile communication network is provided (see Lohmar paragraph 0007).

        Regarding claim 6. Kim in view of SONG in view of Gupta discloses the limitation of claim 1.



        In analogous art, Lohmar discloses wherein the reception mode is a combination of two different modes and the circuitry is further configured to receive the only one stream by receiving all packets of the second file delivery session and monitor an update of a packet of the only one stream (see paragraphs 0028-0029, 0056, 0064-0085... The broadcast indicator may indicate different delivery alternatives of the stream, e.g. the unicast delivery only, both the unicast delivery and the broadcast delivery, or the broadcast delivery only),

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Gupta with the teaching of receiving the stream by receiving all packets of the file delivery session and monitor an update of a packet of the stream in order to provide a method of streaming data in a mobile communication network is provided (see Lohmar paragraph 0007).

       Regarding claim 11, see the analysis of claim 5.

      Regarding claim 12, see the analysis of claim 6.

10.       Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0012956) in view of SONG et al. (US 2010/0017839), in view of Gupta et al., US 2014/0372570, and further in view of McCann et al. (US 2014/0016628).

       Regarding claim 15, Kim in view of SONG in view of Gupta discloses the limitation of claim 14.

       Kim in view of SONG and Gupta does not disclose wherein the reception mode includes any of promiscuous, one-copy, and keep-updated.

        In analogous art, McCann discloses wherein the reception mode includes any of promiscuous, one-copy, and keep-updated (see paragraphs 0016, 0091- 0093...Mobile devices may be allowed to operate in promiscuous mode).

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Gupta with the teaching of wherein the reception mode includes any of promiscuous, one-copy, and keep-updated in order to provide a an advertisement protocol for transmitting the requests/responses for a service before associating with a network (see McCann paragraph 0011).



         The combination further discloses wherein the metafile additionally includes an attribute type showing that the file delivery session includes an elementary stream of the single media type (see Kim, fig. 10 and paragraphs 0058-0059, 0102).

       Regarding claim 17, Kim in view of SONG in view of Gupta, and in view of McCann discloses the limitation of claim 15.

        The combination further discloses a unicast delivery that delivers over HTTP unicast the generated fragment stream (see Kim, fig. 1 and paragraphs 0086-0087).

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov